DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5-12,14,15 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Perala et al (USPGP 20030217894).
Regarding Claim 1, Perala discloses an elevator system 9 comprising: 
a component 1 adapted to perform a function (open and close an elevator door); 
a sensor 3 configured to detect an operating parameter associated with the function; 
and a control configuration 3 -> 2 configured to receive a parameter signal from the sensor 3; 
extract a predesignated feature 4 from data associated with the parameter signal (para 0017), aggregate 5 the predesignated feature (para 0018), and apply machine learning (neural network 5; para 0018) to determine a degradation level of the function associated with the predesignated feature (para 0018).

Regarding Claims 5,6 Perala discloses the door assembly includes a car door supported by the car and the function is opening and closing the car door, wherein the feature includes vibration (Fig. 2). 
Regarding Claim 7, Perala discloses a feature generation module 4/5 executed by the control configuration for extracting the predesignated feature from the parameter signal 2.
Regarding Claim 8, Perala discloses a fault detection module 7 executed by the control configuration to analyze the predesignated feature 5 and extract feature derivations from the predesignated feature indicative of abnormal operation (Fig. 2).
Regarding Claim 9 Perala discloses a fault classification module 7 executed by the control configuration to classify the feature derivations into respective fault classes (door diagnosis, para. 0020).
Regarding Claim 10, Perala discloses a degradation estimation module 7 executed by the control configuration to establish a learned degradation model (determines date by which doors should be serviced, para. 0020).
Regarding Claim 11, Perala discloses the control configuration includes a local controller 9 and a server 8, and the local controller is configured to execute the feature generation module and the server is configured to execute the fault classification module and the degradation estimation module (Figs. 1,2).
Regarding Claim 12, the server 8 disclosed by Perala reads on a cloud-based server.
Regarding Claim 14, Perala discloses the faults include at least a door lock (para. 0019).




Regarding Claim 15, Perala discloses the sensor is at least one of a vibration sensor 3 (Fig. 2), a microphone (noise, Fig. 2), a velocity sensor, a position sensor, a current sensor, an accelerometer, and a pressure sensor.


Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Roberts (USPGP 2017/0247226).
Regarding Claim 16, Roberts discloses an elevator health monitoring system 102 utilizing at least one sensor 111 of an elevator system 100, the elevator health monitoring system comprising:
at least one processor and at least one electronic storage medium (para. 0040);
a feature generation module 113 stored in one of the at least one electronic storage medium and executed by one of the at least one processor for extracting a predesignated feature from a parameter signal sent from the at least one sensor (para. 0040); and
a fault detection module 114, 115 stored in one of the at least one electronic storage medium and executed by one of the at least one processor for analyzing the predesignated feature and extracting feature derivations from the predesignated feature indicative of abnormal operation (paras. 0041, 0042).
Regarding Claim 17, Roberts discloses a fault classification module 203 stored in one of the at least one electronic storage medium and executed by one of the at least one processor to classify the feature derivations into respective faults (para. 0042).
Regarding Claim 18, Roberts discloses a degradation estimation module 114 stored in one of the at least one electronic storage medium and executed by one of the at least one processor, wherein the .


Allowable Subject Matter
Claims 3,4,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837